Citation Nr: 1232062	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for peripheral neuropathy, bilateral lower extremities, and found that new and material evidence had not been submitted to reopen the claim for entitlement to service connection for diabetes mellitus.  

The Veteran and his spouse provided testimony during a hearing before the undersigned Acting Veterans Law Judge at the RO in August 2012.  A transcript is of record.  

The issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2003, service connection for diabetes mellitus was denied in an unappealed rating decision; no notice of disagreement or evidence was received within one year of that decision.

2.  Evidence received since the September 2003 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating a claim for service connection for diabetes mellitus.

3.  The Veteran has a current diagnosis of diabetes mellitus, type II, which is controlled through diet and use of oral hypoglycemic medication.

4.  The evidence reasonably establishes that the Veteran was exposed to herbicides during his service in Thailand.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the claim for service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the September 2003 rating decision is new and material and sufficient to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for diabetes mellitus have been met.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).
To the extent the Board is reopening the claim and granting service connection for diabetes, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for diabetes mellitus was denied in a September 2003 rating decision on the basis that service treatment records were negative for any diagnosis or treatment of the disability and the evidence did not demonstrate that the disease occurred in or as a result of service.  The Veteran did not submit a notice of disagreement within one year; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.

The evidence of record at the time of the September 2003 decision included service treatment records, which were in relevant part negative for treatment or diagnosis of diabetes mellitus, and service personnel record, which demonstrated service in Thailand, specifically at the Udorn Royal Thai Air Force Base (RTAFB) from September 1971 to August 1972.  

The Veteran had submitted a statement in April 2003 where he reported that he had served at "Udon AFB" in Thailand where he loaded weapons on aircraft that flew "sorties" over Vietnam, Cambodia, and Laos.  

Also of record was an August 2003 VA examination, which included the diagnosis of diabetes mellitus type II and the Veteran's reports that the disease was diagnosed in August 2001.  The Veteran reported that he was stationed in Thailand but flew people to Vietnam and he was unsure if he was exposed to Agent Orange.  The examiner did not provide an etiology opinion.  

Evidence received since the September 2003 decision includes the Veteran's testimony at the Board hearing.  He testified that while stationed at Udorn RTAFB from 1971 to 1972, he frequently cleaned dust and foliage from planes which had just returned from Vietnam.  In addition, he stated that as part of his job he spent time at the end of the runway and the surrounding grass, which he stated was within 100 feet of the perimeter fence.  He stated that herbicides were used in that area to clear the foliage.  

The Veteran also submitted Internet articles, including one from VA's website, indicating that veterans who served at Udorn RTAFB near the air base perimeter anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides. 

The evidence provided since the September 2003 decision, including the Veteran's testimony, is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the Veteran's diabetes was not incurred during or as a result of service.  It raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination if the claim could not be granted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.


Service Connection for Diabetes Mellitus

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, (herein after diabetes) on a presumptive basis as due to exposure to herbicide agents during his Army service.  

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to herbicide agents during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309.

If such a veteran has a disease listed in § 3.309(e) as being associated with herbicide exposure, that has become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case, that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no evidence of such disease during the period of such service. 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The list of diseases includes diabetes.  38 C.F.R. § 3.309(e).

In the present case, there is ample evidence showing that the Veteran currently has a diagnosis of diabetes.  VA treatment records demonstrate the diagnosis as well as treatment with controlled diet and oral medication such as glipizide.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See Veterans' Benefits Administration (VBA) Fast Letter 09-20 (May 6, 2009).  

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.    

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, stated that there was evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  The memorandum states that if a veteran had regular contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  

The Veteran testified that as a part of his job of servicing the aircraft while stationed at Udorn RTAFB from 1971 to 1972, he frequently spent time at the end of the runway and the surrounding grass, which he stated was within 100 feet of the perimeter fence.  He stated that herbicides were used in that area to clear the foliage.  The Veteran is competent to describe what he saw or was told during service and his statements are considered to be credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The findings in VBA Fast Letter 09-20 that there was a greater likelihood of exposure to herbicides if a veteran had regular contact with the base perimeter at Udorn RTAFB during that time period further supports his statements.  

 Based on the forgoing, the Board finds that the evidence establishes that the Veteran was exposed to herbicides during his service in Thailand.  

As noted above, VA treatment records demonstrate the treatment of diabetes with controlled diet and oral hypoglycemic medication, including glipizide.  Therefore, the evidence also demonstrates that diabetes became manifest to a degree of 10 percent or more following service.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011) (a compensable rating requires type II diabetes controlled only by restricted diet or a restricted diet and the use of oral hypoglycemic agents).  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus type II is warranted and the appeal is granted.  


ORDER

New and material evidence having been received; the claim for service connection for diabetes mellitus is reopened.  

Service connection for diabetes mellitus is granted.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he incurred bilateral lower extremity peripheral neuropathy as a result of service, including exposure to herbicides.  As noted above, his exposure to herbicides during service has been conceded.  

The Veteran reported in his May 2006 claim that he has experienced numbness of both feet with burning and tingling up past the ankles and discoloration.  He stated that his feet have been tingling since the 1990s for at least two years prior to his diagnosis of diabetes.  

VA treatment records note neurologic symptoms such as decreased sensation in his feet and seem to associate the reported neuropathy with his diabetes mellitus.  However, given the fact that the Veteran has reported neurologic symptoms prior to the diagnosis of diabetes, and that the records do not include a diagnosis for the type of neuropathy reported, the Board finds that a VA examination is warranted.  The examiner is requested to provide an opinion as to whether the Veteran's current neuropathy is etiologically related to service, including the reported exposure to herbicides, or to his service-connected diabetes.        

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurology examination with a qualified physician to determine the etiology of any current neurologic disability, including whether such a disability was incurred due to herbicide exposure during service or proximately due to service-connected diabetes.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  All indicated testing should be completed.  

The examiner is requested to clarify or list each neurologic disability currently present or present since the Veteran filed his claim in May 2006.  

The examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that any current neurologic disability had its onset in active service or is otherwise the result of disease or injury in service, including exposure to herbicides such as Agent Orange.  

The examiner should also state whether any current neurologic disability was incurred due to or aggravated by service-connected diabetes.  

The examiner must provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


